In re Wheeler, Gregory; — Plaintiff(s); applying for supervisory and/or remedial writ; Parish of Orleans, Criminal District Court, Div. “G”, No. 276-757.
Granted in part; denied in part. The amended sentence is vacated, and the district court is ordered to resentence relator in open court is accordance with the considerations set forth in State v. Desdunes, 579 So.2d 452 (La.1991); State v. Washington, 578 So.2d 1150 (La.1991); and State ex rel. Jackson v. Smith, 578 So.2d 1150 (La.1991). In all other respects, the application is denied. See State v. Lucas, 598 So.2d 338 (La.1992).
KIMBALL, J., not on panel.